Citation Nr: 1535184	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus, to include as secondary to the service-connected plantar fasciitis.

2.  Entitlement to service connection for a left ankle disorder, to include as secondary to the pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2011, the Veteran testified at a Board hearing, a transcript of which is on file.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The pes planus did not undergo an increase in severity during active service and is not secondary to the service-connected plantar fasciitis.

2.  A left ankle disability did not begin in service, is not related to service, and is not secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

2.  The criteria for service connection for a left ankle disability have not been met.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in July 2007, prior to the initial adjudication of the claims.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence.  The Veteran was provided examinations in conjunction with the claims, and probative opinions (i.e. opinions supported by a rationale) were obtained, notably those provided in February and March 2015.  The Veteran has not alleged that any examination or opinion is inadequate.    

Accordingly, the Board will address the merits of the appellant's claims. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection may be granted for disability which is proximately due to or the result of or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015).




Factual Background

The November 1985 entrance examination reveals a finding of moderate (asymptomatic) pes planus.  

An April 1987 service treatment record reveals the Veteran's three-week history of pain of the right sole at the base of the second digit.  The Veteran denied a history of a problem.  After examination, callous formation secondary to hammertoe was diagnosed.  A May 1987 service treatment record reveals the Veteran's five-day history of right foot pain.  The Veteran denied injury.  After examination, the Veteran was diagnosed with contusion.  An August 1987 service treatment record reveals the Veteran's one-week history of left ankle pain.  The Veteran explained that he stepped in a hole and twisted the ankle while running in the woods.  Examination revealed tenderness to palpation and pressure.  The Veteran was diagnosed with a first-degree sprain of the left ankle and put on temporary profile for three days.  

A January 1988 service treatment record reveals the Veteran's one-week history of sharp pain at the right inner arch with extension and flexion of the ankle.  The Veteran denied injury.  After examination, contusion of the right foot was diagnosed.  A September 1988 service treatment record indicates the nail was coming off the right great toe due to trauma.

A November 1992 X-ray report indicates that imaging was negative for abnormality of the osseous structures of the foot.

A February 2006 VA emergency room record reveals the Veteran's history of left big toe pain since injuring it in a flag football game three weeks earlier.  X-ray images were negative for abnormality except an irregularity of the navicular bone and mild hammertoe deformity.  The Veteran was assessed with first metatarsophalangeal joint pain of the left big toe.  

An October 2006 VA treatment record reveals the Veteran's history that his "only problem" was left shoulder pain.  The record indicates that the Veteran had normal gait and normal range of motion in all joints without tenderness.  

September 2007 VA treatment record reveals the Veteran's history of a recent motorcycle accident.  

Beginning in December 2007, VA treatment records reveal the Veteran's history of ankle and foot pain.  The records reveal diagnoses of foot pain -stable.  

August 2009 private treatment records reveal treatment for injuries sustained after a motorcycle accident.  The record notes that the Veteran had scrapes and road rash on the arms and legs.  The records reveal histories of lower leg pain but do not document any complaints or findings related to the feet or ankle per se.  September and October 2009 private treatment record indicate that the Veteran had normal gait and that the lower extremities had normal range of motion, strength, and tone.  

A January 2010 private treatment record reveals the Veteran's history that the right great toe bones were "sticking out" near the webspace.  The record does not reveal any findings or complaints related to the arches, flatfoot, or ankles.  

A March 2010 VA examination record reveals the Veteran's history of injuring the arch of the right foot during service and having intermittent problems since then.  After examination, diagnoses included bilateral pes planus.  The examiner indicated that "a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."  The examiner, who noted review of the file, attributed the complaints and findings in May 1987 and January 1988 to plantar fasciitis.  

The examination record also reveals the Veteran's history of left ankle problems since twisting the ankle during service.  After examination, diagnoses included left ankle strain.  The examiner indicated that "a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis."  The examiner found it would require resort to mere speculation to opine whether the current claimed left ankle disability was related to service.  The examiner noted that the evidence showed treatment for left ankle sprain in August 1987, but the service records were otherwise silent for left ankle injury, symptoms, treatment, or diagnosis.  The examiner determined there was no current objective evidence that the documented in-service sprain was more than an acute and transitory event or that it could have caused or be related to the current strain.  

A January 2012 VA examination record reveals the Veteran's history of left ankle pain and swelling during service and intermittent pain since service.  After examination, the examiner diagnosed a normal left ankle.  The examination record also reveals the Veteran's history of bilateral foot pain for both feet.  May 2012 VA podiatry records reveals findings of mild pes planus.  

An August 2014 VA medical opinion reveals a physician's determination that it was less likely than not that the claimed ankle condition was related to service because of the normal objective findings on examination and lack of supportive complaints during the presumptive period.  The physician believed the in-service ankle event was acute, self-limiting, and transient and indicated that it was at least as likely as not that the claimed ankle condition was consistent with normal and natural aging process.  The examiner noted review of the record.  The examiner explained that the diagnosis of ankle strain in 2012 was made in reference to the question of whether the Veteran had ever had an ankle condition because the examination demonstrated medically based, clinical evidence consistent with a normal left ankle.  

The physician further determined it was less likely than not that the flatfeet were aggravated by service.  Instead, the examiner found it at least as likely as not that the flatfeet were consistent with normal aging process and occupational exposure of over-stretching the plantar fascia by using pedals when driving a truck.  The physician noted review of the record, specifically noting that the October 2007 VA examinations were silent for complaints of foot discomfort.  The physician reported that it would be mere speculation to assume the style of boot used in service affected the condition because the active duty records were silent for this type of etiology.    

A February 2015 VA medical opinion by a VA physician reveals the determination that it was less likely than not that the Veteran had a left ankle disability that was incurred in or caused by service.  The physician reported that the left ankle strain diagnosed on the 2010 VA examination was not caused by or the result of active duty.  The physician explained that review of the medical records and medical literature and clinical experience showed "absolutely no evidence of a chronic left ankle condition during active duty or following as a result of the ankle strain in 1987."  The physician added that the typical ankle strain resolves without residuals, as was the case with the Veteran.  The physician noted that the left ankle exam was normal during the 2012 VA examination.  The physician reported that a chronic left ankle condition cannot be established as beginning in service and that a nexus could not be made.  

The physician also determined that the left ankle strain was unrelated to the Veteran's pes planus because pes planus does not cause or aggravate ankle conditions and the 2012 examination of the ankle was normal.  The physician found no relationship between the mild pes planus and the left ankle condition, if one was even present.  

With respect to the pes planus, the physician determined the pes planus was not aggravated beyond natural progression because of service.  The physician explained that based on review of the medical records and medical literature and clinical experience, there was "absolutely no evidence" that the pes planus was aggravated during active duty and "no evidence" that the pes planus has been a "significant" problem after discharge.  The physician added that a 1992 X-ray of the foot was unremarkable.  The physician noted the history of ill-fitting boots during service but found the history of ill-fitting boots had "nothing to do with pes planus and there is no evidence the pes planus was aggravated by this."  The physician noted that the pes planus was described as mild in a 2012 podiatry note.  

The medical professional also determined that the pes planus was not aggravated by the service connected plantar fasciitis.  The medical professional explained that the opinion was based on review of the medical records and medical literature and clinical experience.  The medical professional reported that plantar fasciitis has no causal or aggravation relationship to pes planus and that plantar fasciitis does not cause or aggravate pes planus.  The medical professional added that the current severity of the pes planus was not greater than the baseline severity.  

A March 2015 VA addendum opinion reveals the determination that it was less likely than not that the pes planus was incurred in or caused by service.  The medical professional explained that the Veteran had evidence of moderate pes planus at entrance and that it was asymptomatic at entrance and during service.  The medical professional found the pes planus was not caused by service because it existed prior to service.  The medical professional also determined that the pes planus was not caused or aggravated by the service-connected plantar fasciitis because plantar fasciitis does not cause or aggravate pes planus.  The physician reiterated that there could be no aggravation of pes planus by plantar fasciitis.  Finally, the physician 

Analysis:  Pes Planus

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Board acknowledges that the Veteran contends that his flatfeet onset during service.  However, the evidence of record clearly indicates that the Veteran had flat feet prior to entering service.  Consequently, the Veteran is not considered sound at entry with respect to his feet. 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different from the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

After review of the evidence, the Board finds service connection is not warranted for bilateral pes planus.  Initially, the Board finds service connection is not warranted for aggravation of bilateral flatfoot.  Although the service medical records report the Veteran's complaints of foot pain and current histories of arch pain during service, the existence of symptoms is not per se evidence of an increase in the flat foot disability, and the service and post-service medical records do not include any findings of an aggravation of the flat feet due to service.  Based on the findings of "mild" flat feet after service but "moderate" pes planus at entry and the VA examiners' opinions, the Board finds the evidence does not suggest that the Veteran's flat feet were permanently aggravated by service.  The Board acknowledges the Veteran's contention that his current flat feet are related to service.  He has not provided any evidence in support of that contention, however, to include a symptomatic history explaining specifically how his flat feet permanently worsened during and after service (e.g. histories of bunions, increased pronation, total elimination of the arch), and, as a layperson, he is not otherwise competent to suggest a link between service and his flat feet.  See 38 C.F.R. § 3.159(a)(2).  In short, the preponderance of the evidence of record is against a finding that the Veteran's pes planus, which was noted at entrance into service, underwent any increase in severity during service.  Hence, the analysis stops.

Service connection is also not warranted for pes planus as secondary to the service-connected plantar fasciitis.  The preponderance of the probative evidence indicates that the pes planus was not caused or aggravated by the service-connected plantar fasciitis.  The February 2015 VA physician provided a probative opinion that plantar fasciitis does not and did not cause or aggravate the Veteran's pes planus, noting that the Veteran's pes planus was consistently "mild" after service, whereas it was noted to be moderate at entry.  There is no probative evidence that plantar fasciitis can or did cause or aggravate the pes planus.  In this regard, the Board notes that the medical literature cited by the 2015 appellate brief indicates that pes planus may be related to the development of plantar fasciitis but does not indicate that plantar fasciitis may be related to the development or severity of pes planus.  

The Board acknowledges that the August 2014 VA examiner indicated that the pes planus was consistent with the Veteran's occupational exposure of over-stretching the plantar fascia by using pedals when driving a truck.  The examiner did not provide an explanation for the determination that "overstretching" of the plantar fascia could impact pes planus, however.  Furthermore, the examiner does not state that the pes planus was aggravated by the reported over-stretching and the opinion is ambiguous as to whether the examiner was providing an opinion on causation or just making a statement about the current nature of the pes planus.  In the absence of a clearer opinion and a rationale, the Board finds the opinion is not probative evidence that the pes planus is secondary to the plantar fasciitis, particularly because the record suggests that the pes planus has improved since entry to service, when plantar fasciitis began.   
 
Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence

Analysis:  Left Ankle Disability

The Board finds service connection is not warranted for a left ankle disability.  Initially, the Board finds a preponderance of the evidence shows that a left ankle disability was not present during active duty.  Although the Veteran was treated for left ankle strain in August 1987, "strain" is not a chronic disease per 38 C.F.R. § 3.309(b), subsequent medical records are silent as to the left ankle until December 2007, and the Veteran denied any problem other than a left shoulder disorder in October 2006.  Furthermore, VA medical professionals provided probative opinions that a current left ankle disability was not present in service, explaining that the in-service strain was acute and transitory.  

Furthermore, the preponderance of the evidence establishes that the left ankle disability is unrelated to service.  VA examiners provided probative opinions that the left ankle strain diagnosed in 2010 was not due to service.  There is no contrary medical evidence.  The Veteran has reported intermittent left ankle symptoms since service.  Although the Veteran is competent to report this history, he is not competent to attribute the symptoms to a chronic disability as opposed to distinct episodes or even multiple episodes of acute disorder.  In any event, the Board finds the VA examiners' determination that the left ankle strain in 2010 is not related to service is more probative, particularly given the Veteran's history of only "intermittent" problems with the ankle.  
 
The evidence also does not suggest that the left ankle strain diagnosed in 2010 is secondary to the service-connected plantar fasciitis.  In this regard, the Board notes that there is no medical evidence suggestive of such a link, and the Veteran is not competent to make that determination.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for pes planus is denied.

Service connection for a left ankle disorder is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


